          Case 1:20-cv-10603-SHS Document 8 Filed 02/03/21 Page 1 of 1




                      < ;()     r-r1_1 EB � . .\�Sl)(' I.-\·rEs
                                            1 J   I'   II,'·' I'

                         1.50    18'-                      · N- Yam.   l   3
                                � (%12:) 228,97M ·            (lll)  .QM
                                              JG,..__
                                                                                     February 2, 2021
VIAECF
The Honorable Sidney H. Stein
United States District Judge                                        MEMO ENDORSED
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                      Re:       Bishop v. CW!, Inc.,
                                Case No.: 1:20-cv-10603
Dear Judge Stein,

        The undersigned represents Cedric Bishop, on behalf of himself and all other persons
similarly situated ("Plaintiff') in the above referenced matter against Defendant, CWI, Inc.,
("Defendant"). The undersigned respectfully requests that the Initial Conference scheduled for
February 8, 2021 at 11:00 AM (Dkt, 6) be adjourned for 60 days because Counsel for the
Defendant has not yet answered or appeared in this action. This request will grant ample time for
the Defendant to retain counsel and for Defendant's Counsel to appear and discuss a possible
resolution with Plaintiffs Counsel. This is the Plaintiffs first request for an adjournment.

                                                                               Respectfully submitted,

                                                                       GOTTLIEB & ASSOCIATES

                                                                           /s/Jeffeey M. Gottlieb. Esq.
                                                                             Jeffrey M. Gottlieb, Esq.

 The conference is adjourned to April 8, 2021, at 10:00 a.m.

 Dated: New York, New York
        February 3, 2021
